Citation Nr: 1410218	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to expressly include depression.

2.  Entitlement to an increased disability rating for thoracolumbar strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for cervical strain, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to July 2001. 

These matters come to the Board of Veterans' Appeals (Board) from February 2008, December 2008, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2011, the Veteran testified at a hearing before the undersigned, a transcript of which is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Following the certification of this appeal to the Board, the Veteran and her attorney submitted additional written argument and medical records in support of the above-captioned issues.  See Veteran's Statement and University of South Alabama Medical Center Records (received at the Board in February 2014).  Notably, the parties did not waive the right to have that new evidence considered by the Agency of Original Jurisdiction (AOJ).  It follows that, as the Veteran's substantive appeal was received prior to February 2, 2013, the Board itself lacks jurisdiction to review that evidence in the first instance.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 for appeals perfected on or after February 2, 2013).  Accordingly, the Board has no discretion but to remand that evidence for initial review by the AOJ.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  Moreover, to ensure full compliance with the fundamentals of due process, the Board finds that, on remand, the Veteran's claims should be considered in light of all pertinent evidence of record, to expressly include that which has been received following the most recent adjudications.  

Accordingly, the case is REMANDED for the following action:

Review the argument and medical records that were forwarded directly to the Board in February 2014, as well as all additional pertinent evidence received since the most recent adjudications of the issues on appeal (i.e., the January 2011 statement of the case addressing the Veteran's thoracic and cervical spine claims, the April 2011 supplemental statement of the case addressing her psychiatric claim, and the May 2011 statement of the case addressing her TDIU claim).

Then, after undertaking any additional development deemed appropriate pursuant to 38 C.F.R. § 3.159 (VA's duty to assist), readjudicate the Veteran's claims.  Such readjudication should expressly include a supplemental statement of the case that notifies the Veteran and her attorney of the pertinent laws and regulations regarding any claim that remains denied, in whole or in part.  Allow the appropriate time for response.  Afterwards, return the case to the Board, if otherwise in order.  
	

The Veteran has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. Kennerly
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



